Citation Nr: 1202061	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for the orthopedic manifestations of a service-connected lumbar spine disability, evaluated as 10 percent disabling prior to December 6, 2010, and 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2006 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama and the Appeals Management Center (AMC) in Washington, D.C.  

By way of background, the Veteran's claim was remanded by the Board for further evidentiary development in November 2010.  After completing the requested development to the extent possible, the RO readjudicated the claim, as reflected by an August 2011 rating decision and supplemental statement of the case.  These adjudicatory actions increased the Veteran's 10 percent rating for the orthopedic manifestations of his lumbar spine disability to 40 percent effective December 2010 and assigned separate 10 percent disability ratings for the neurological manifestations of his lumbar spine disability, namely radiculopathy of each lower extremity, also effective December 2010.  The claims have now been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  Prior to December 2010, the Veteran demonstrated at least 80 degrees of forward lumbar flexion, at least 180 degrees of combined thoracolumbar range of motion, and did not demonstrate any abnormal spinal curvature or gait.

2.  As of December 2010, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spinal.

3.  No evidence has been presented showing that the Veteran has been prescribed bed rest to treat incapacitating episodes of back pain.

4.  The medical evidence demonstrates that the Veteran has failed to exhibit objective signs of mild incomplete paralysis of the sciatic nerve prior to December 2010 and moderate incomplete paralysis thereafter.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the orthopedic manifestations of a lumbar spinal disability prior to December 6, 2010, or a 40 percent rating thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5237 (2011).

2.   The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were addressed by a letter issued in August 2005, which explained that the Veteran must show that his service-connected disability had increased in severity to warrant the assignment of an increased rating.  Further notice was provided in conjunction with the February 2006 rating decision, as well as the March 2007 statement of the case, after which the Veteran's claims were subsequently readjudicated, as reflected by supplemental statements of the case issued in June 2010 and August 2011.  Thus, any potential prejudice resulting from any defect in the manner of earlier notice is overcome.  As well, there has been no allegation raised of prejudice in any notice. 

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's VA and private treatment is of record, and he has not requested that any other records be obtained.  The Veteran was also scheduled to testify at an RO formal hearing, but he cancelled his hearing request, and he was also offered an opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations during the current rating period with regard to his increased rating claims, and neither the Veteran nor his representative have alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations, in their aggregate, are adequate in order to evaluate the Veteran's lumbar spine disability and related radiculopathies, as they address the relevant rating criteria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claims

The Veteran is seeking an increased rating for his service-connected lumbar spine disability.  The Veteran is in receipt of a 10 percent rating for the orthopedic manifestations of his lumbar spine disability prior to December 2010, and a 40 percent rating thereafter, as well as separate 10 percent ratings for radiculopathy of his bilateral lower extremities.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  See 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  See 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern, although staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5243 provides that a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Veteran has not alleged that bed rest has been prescribed to treat incapacitating episodes of intervertebral disc syndrome, and no such prescription is noted in the treatment records or examination reports.  Therefore, as the evidence does not show the Veteran experienced what meets the definition of an "incapacitating episode," it is more advantageous to him to evaluate his service-connected back disability under the General Rating Formula for Diseases and Injuries of the Spine.

Regarding the orthopedic manifestations of a lower back disability, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back disabilities were written to take pain and other symptoms into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The relevant evidence of record includes the Veteran's lay statements, VA examination reports, and VA and private treatment records.  

August and October 2004 VA treatment records reflect the Veteran's report of experiencing lower back pain and occasional back spasms.  He reported treating his episodes of back pain by avoiding lifting and by using a transcutaneous electrical nerve stimulation (TENS) unit.  On physical examination, the Veteran demonstrated a range of motion of his bilateral lower extremities that was deemed within functional limits, and he was assessed as demonstrating good strength in his lower extremities.  The treating physical therapist noted that the Veteran had a limited (50 to 25 percent limitation) range of lumbar rotation, extension, forward flexion, and lateral flexion.  Furthermore, the Veteran demonstrated good sitting balance, standing balance, and coordination, and he was assessed as functionally independent.  A September 2005 VA physical therapy treatment record reflects identical findings, with the exception of the Veteran's report of a recent flare-up of back pain and an assessment of limitation of right knee flexion and some limitation of right knee strength of extension noted when assessing the Veteran's lower extremity strength.  (The Board notes that the Veteran is service-connected for a right knee disability, which is not the subject of this appeal.)  X-rays of the Veteran's lumbar spine taken in December 2005 were interpreted to reveal no significant abnormalities.

The Veteran underwent a VA examination in February 2006, which included an assessment of his service-connected lumbar spine disability.   During the examination, the Veteran reported experiencing lower back pain with radiating pain, numbness, and tingling to his left hip and leg.  As a result, the Veteran reports that he was unable to stand or sit for long periods of time, with flare-ups of his back disability triggered by standing longer than 45 minutes or sitting for greater than 20 minutes.  However, the Veteran reported no limitations in how long he could walk, and he reported that he occasionally used a cane and back brace to treat his back pain.  However, the Veteran denied experiencing any associated bowel or urinary incontinence or any associated erectile dysfunction.  

On physical examination, the Veteran had a normal spinal curvature and gait.  On range of motion testing, the Veteran demonstrated lumbar forward flexion from 0 to 80 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 15 degrees, right lateral flexion from 0 to 25 degrees, and bilateral lateral rotation from 0 to 20 degrees, with all limitations of motion due to pain.  However, the examiner stated that the Veteran had no additional impairment due to weakness, fatigability, or lack of endurance on repetitive use.  The examiner further noted that the Veteran had a normal motor and sensory examination and deep tendon reflexes and no evidence of foot drop.  An x-ray of the Veteran's lumbar spine revealed no abnormalities, and the examiner diagnosed the Veteran with a lumbar strain.   

A subsequent February 2006 VA treatment record reflects the Veteran's report of experiencing lower back pain, and on physical examination, straight leg raise testing was positive bilaterally.  A May 2006 VA magnetic resonance imaging (MRI) study of the Veteran's lumbar spine was interpreted to reveal lumbar disc bulging, thecal sac compression, and facet effusions.  A June 2006 private treatment record reflects the Veteran's report of experiencing lower back pain after prolonged standing.  A physical examination of the Veteran's back revealed no abnormalities; however, the evaluating physician noted that the recent MRI study of the Veteran's lumbar spine revealed a bulging disc and mild compression.  An assessment of lumbar intervertebral disc degeneration was noted.

A February 2008 private treatment record reflects an assessment that the Veteran's reported left hip pain was likely a manifestation of radiating back pain resulting from lumbar intervertebral degeneration.  A June 2008 private treatment record reflects the Veteran's report of experiencing lower back pain radiating to his left leg, and on physical examination, the Veteran was noted to have muscle spasms in his lower back and positive results on left straight leg raise testing.  The Veteran was assessed with lumbar radiculopathy.   A September 2008 MRI study was interpreted to reveal evidence of multilevel degenerative disc disease and lumbar intervertebral degeneration.
A November 2009 VA examination included an assessment of the Veteran's lumbar spine disability.   During the examination, the Veteran reported experiencing severe lower back pain daily, with pain, tingling, and numbness radiating to his lower extremities.  He also reported experiencing two self-described incapacitating episodes of back pain, each lasting three to four days; however, the examiner noted that the Veteran had not experienced any "incapacitating episodes" of intervertebral disc syndrome, as defined above.  The Veteran also reported experiencing urinary incontinence, but the examiner noted that this symptoms was unrelated to the Veteran's lumbar spine disability and were instead attributable to benign prostate hypertrophy.  With regard to his employment, the Veteran reported having missed two weeks of work in the past 12 months due to his back disability.  However, the examiner opined that the Veteran's lumbar spine disability did not have any significant affects on the Veteran's current occupation as a photograph laboratory technician.  

On physical examination, the examiner noted that the Veteran demonstrated a normal posture, spinal contour, and gait, with no evidence of spinal ankylosis nor any muscular spasm, atrophy, guarding, tenderness, weakness, or pain with motion.  Additionally, motor, sensory, and reflex examinations revealed no abnormalities.  On range of motion testing, the Veteran demonstrated 0 to 80 degrees of lumbar forward flexion, 0 to 5 degrees of lumbar extension, and 0 to 25 degrees of bilateral lateral flexion and rotation.  While the examiner noted that the Veteran had objective pain following repetitive motion, he noted no evidence of any additional limitation of motion following repetitive range of motion testing.  Lasegue's testing (straight leg raise testing) results were negative, as well.

July 2010 VA treatment records reflect the Veteran's report of experiencing left back pain radiating to his right leg, and an assessment of chronic lower back pain with radiculopathy in the right leg was noted.  A July 2010 MRI study report reflects an assessment of evidence of new bulging discs since the Veteran's prior 2008 MRI study, and in an August 2010 letter, the Veteran's treating private physician reported that a July 2010 MRI study had revealed new bulging discs and slightly more moderate spinal stenosis. 

Based on this objective evidence of an increase in the Veteran's lumbar spine disability, the Veteran was afforded a new VA spinal and neurological examination in December 2010.  During the examination, the Veteran reported experiencing daily, constant, severe lower back pain that is aggravated by prolonged standing, bending, and certain body positions and is alleviated by rest, avoiding certain activities, receiving epidural steroid injections, and taking prescription medications.  The Veteran also reported experiencing severe flare-ups of back pain occurring every two to three weeks and lasting two to three days.  The Veteran reported that during these flare-ups, his activity level is decreased by 90 percent.  The Veteran denied experiencing any urinary or bowel incontinence nor erectile dysfunction, but reported experiencing numbness, paresthesia, fatigue, decreased motion, stiffness, weakness, spasm, and pain, including pain radiating to both lower extremities (worse on the right) associated with his lumbar spine disability.  The Veteran also reported that he is only able to walk for a quarter mile and that he had missed three weeks of work in the past year due to his back disability.  

On physical examination, the Veteran demonstrated normal posture and spinal curvature, with no evidence of ankylosis, but a slightly antalgic gait.  The Veteran evidenced no spasm, atrophy, or weakness, but did demonstrate guarding, tenderness, and pain with motion.  Additionally, the Veteran was not found to have any abnormalities on reflex and motor examinations,  nor any impairment of his vibratory, pain, or position sense on a sensory examination.  However, the Veteran demonstrated slightly decreased sensation to light touch of his lower extremities bilaterally, at the L-3/L-4 and L-4/L-5 dermatomes.  On range of motion testing, the Veteran demonstrated 0 to 30 degrees of lumbar forward flexion, 0 to 7 degrees of lumbar extension, bilateral lateral rotation of 0 to 25 degrees, and bilateral lateral flexion of 0 to 15 degrees.  Additionally, while the examiner stated that there was objective evidence of pain on range of motion testing, there was no evidence of additional limitation of motion on repetitive range of motion testing.  Furthermore, Lasegue's testing was negative bilaterally.  

After reviewing the results of the Veteran's recent MRI study, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with lumbar strain and mild radiculopathy at L-3/L-4 and L-5/L-5.  The examiner characterized the Veteran's radiculopathy as mild based on examination findings and imaging results, and stated that the Veteran's radiculopathy was productive of neuralgia and neuritis, but not paralysis.  The examiner concluded by opining that while the Veteran's lumbar spine disability would prevent the Veteran's engagement in physical forms of employment, it did not preclude him from engaging in sedentary employment.

A January 2011 VA treatment record reflects an assessment of diminished reflexes in his knees and ankles, and a February 2011 VA treatment record reflects the Veteran's receipt of a back brace.

With regard to the orthopedic manifestations of the Veteran's lumbar spine disability, the Board does not find that prior to December 2010, the medical evidence presents a basis for awarding a rating in excess of 10 percent.  In that regard, the Board notes that during this rating period, the Veteran consistently demonstrated forward lumbar flexion in excess of 60 degrees, with the Veteran demonstrating 80 degrees of forward lumbar flexion during examinations conducted in 2006 and 2009.  Moreover, the Veteran's combined range of thoracolumbar spinal motion far exceeds the 120 degrees required for a 20 percent rating, with the Veteran's combined range of thoracolumbar motion measured as 180 degrees in 2006  and 185 degrees in 2009.  Furthermore, as noted by the VA examiners, the Veteran did not demonstrate an abnormal gait or abnormal spinal contour during this rating period.  

The Board acknowledges that the VA physical therapy notes from 2004 and 2005 reflect an assessment that the Veteran demonstrated a limited range of lumbar motion; however, as specific ranges of motion were not recorded, these records do not provide a basis to assign an increased disability rating.  Moreover, the Veteran alleges that his lumbar spine disability had consistently increased in severity throughout the rating period, therefore failing to suggest that the Veteran's lumbar ranges of motion in 2004 and 2005 would be more limited than those recorded during his 2006 and 2009 VA examinations.

The Board also does not find that the record reflects a basis for awarding a rating in excess of 40 percent for the orthopedic manifestations of the Veteran's lumbar spine disability during the rating period commencing in December 2010.  In that regard, the evidence from this rating period fails to reflect that the Veteran's thoracolumbar spine is unfavorably ankylosed, the required finding for the assignment of the next higher disability rating.  

Turning next to the neurological manifestations of the Veteran's lumbar spine disability, the Board notes that the Veteran has not reported, nor does the evidence reflect, that the Veteran has any neurological disorder other than radiculopathy that is related to his lumbar spine disability.  The Veteran has denied experiencing any bowel or urinary impairment as the result of his back disability (instead attributing his urinary incontinence to his benign prostate hypertrophy), and during his VA examinations, he has denied experiencing any related erectile dysfunction.  The Board notes that in 2008, the Veteran sought service connection for erectile dysfunction as secondary to his service-connected lower back disability.  However, the Veteran's claim was denied by a May 2009 rating decision, and the Veteran did not perfect this issue for appeal.

With regard to the Veteran's service-connected radiculopathy of the bilateral lower extremities, the Board does not find that the evidence of record reflects that the Veteran's bilateral radiculopathy was productive of mild sciatic incomplete paralysis prior to December 2010 or moderate incomplete paralysis thereafter.  The 2010 VA examiner characterized the Veteran's radiculopathy as mild, based on a physical examination of the Veteran and a review of imaging studies of his lumbar spine.  Furthermore, there are no clinical assessments of record to contradict this assessment.  While the Veteran was assessed with radiculopathy based on positive left straight leg raise testing in a 2008 private treatment record, no radiculopathy was diagnosed during the Veteran's 2006 and 2009 VA examinations, and straight leg raise testing conducted during the Veteran's three VA examinations was negative.  Moreover, the first evidence of any sensory impairment of the Veteran's lower extremities was noted during his 2010 VA examination, and the first evidence of any reflex impairment was noted in 2011 VA treatment records.  No motor abnormalities of the Veteran's lower extremities have been assessed (with the exception of the 2005 limitation of right knee strength, which the record suggests is related to the Veteran's service-connected right knee disability).  As such, the record fails to reflect evidence that the Veteran had mild incomplete paralysis of the sciatic nerve prior to December 2010, nor moderate thereafter, thereby warranting the assignment of increased ratings.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Board notes that in the recently issued case of Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011), the Court clarified that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Rather, the Court explained that Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), which held that "painful motion . . . is deemed to be limited motion," is limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003," the rating criteria for degenerative arthritis.

The Board acknowledges the Veteran's report that his back disability is aggravated by prolonged standing or walking, that he has reported experiencing severe back pain requiring him to seek aid when rising from a bed or chair, that he has reported experiencing "incapacitating episodes" (not within the aforementioned VA definition of that term) and flare-ups of back pain, and that he experienced pain during lumbar range of motion testing performed during his VA examinations.  However, the VA examiners who conducted the Veteran's three VA examinations noted no evidence of an further limitation of lumbar motion after repetitive motion.  Thus, while the Veteran is competent to report his lower back disability symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the evidence of record fails to reflect objective findings to support the assignment of an increased rating based on his report of functional impairment.

The Board has also considered the Veteran's complaints of radiating pain when determining whether a higher rating should be awarded based on functional loss, but radiculopathy of the bilateral lower extremities is the only reported neurological manifestation of the Veteran's lower back disability, and the evidence of record reflects that the radiculopathy was only productive of mild incomplete paralysis of the sciatic nerve as of December 2010.   Thus, the Board concludes that the evidence as a whole does not suggest that an increased rating based on functional loss is warranted.

Accordingly, the Board concludes that the evidence of record reflects that the Veteran's orthopedic manifestations of his service-connected lower back disability are adequately contemplated by his 10 percent rating assigned prior to December 2010 and 40 percent thereafter, and that his bilateral lower extremity radiculopathies are adequately contemplated by the current 10 percent ratings assigned by the RO. 

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's lumbar spine disability and radiculopathy increased rating claims.   The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's lower back disability and radiculopathies than are currently shown by the evidence; thus, the Board finds that the Veteran's lower back disability and radiculopathy pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

A disability rating in excess of 10 percent for the orthopedic manifestations of a lumbar spinal disability prior to December 6, 2010, or a 40 percent rating thereafter, is denied.

A rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

A rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


